Citation Nr: 0000961	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a rating higher than 30 percent for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty in the Marine Corps from 
November 1964 to November 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the VA RO that granted 
service connection and a 30 percent rating for PTSD.  The 
veteran appeals for a higher rating for the condition.


REMAND

The veteran's claim for a higher rating for PTSD is well 
grounded, meaning plausible, and the file shows there is a 
further VA duty to assist him in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1999); Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).

An October 1997 statement from a VA psychologist and a 
January 1998 VA compensation examination both relate that the 
veteran was receiving VA treatment for PTSD (apparently since 
early 1997).  The VA medical records are constructively in 
possession of VA adjudicators and should be obtained as they 
are relevant to the claim for a higher rating for PTSD.  Bell 
v. Derwinski, 2 Vet.App. 611 (1992).  Any other recent non-VA 
psychiatric treatment records should also be secured.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  

Accordingly, the case is remanded for the following action:

The RO should have the veteran identify 
(names, addresses, dates) all sources of 
VA and non-VA medical treatment for 
psychiatric problems during and since 
1997.  The RO should obtain copies of the 
related medical records.  This includes, 
but is not limited to, treatment records 
from the Bedford VA Medical Center.

Thereafter, the RO should review the claim for a higher 
rating for PTSD.  If the claim is denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, and given an opportunity to respond, before the 
case is returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





